           Case 2:20-cv-04165-AB Document 37 Filed 02/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              Eastern District of Pennsylvania
                                      U.S. Court House
                                  Independence Mall West
                                      601 Market Street
                                Philadelphia, PA 19106-1797
                                        267-299-7431


                                            February 2, 2021


NOTICE OF TELEPHONE CONFERENCE CHANGE OF DATE:

RE:    HENRY v NATIONAL FOOTBALL LEAGUE
       C.A. No. 20-4165

Counsel,

       Please be advised that the telephone conference scheduled for February 11, 2021 is

rescheduled for March 11, 2021 at 10:30 AM. Call in details will follow via e-mail.




                                                    s/Joseph B. Walton
                                                    ______________________
                                                    Joseph B. Walton
                                                    Civil Deputy to Judge Brody



COPIES SENT VIA ECF
